[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]      MEMORANDUM OF DECISION RE MOTION FOR SUMMARY JUDGMENT (#117); MOTION FOR NONSUIT (#116); MOTION FOR JUDGMENT OF NONSUIT (#122)
The court is unable to render a decision on the defendants' motion for summary judgment because there is no valid complaint in the file on which the motion for summary judgment can be granted. Instead, the court grants the defendants' motion for nonsuit (#116) and motion for judgment of nonsuit (#122). A review of the procedural history of this action will make the reasons for such a holding apparent.
On November 17, 1999 the defendants filed a request to revise the complaint (#110). Pursuant to Practice Book § 10-37, the plaintiffs had thirty days in which to file an objection to the defendants' request. The plaintiffs filed no such objection within the required time limits. Pursuant to Practice Book § 10-37(a), the defendants' request was thus deemed automatically granted, and the plaintiffs were then required to file a revised complaint containing the revisions requested by the defendants within thirty days. The plaintiffs failed to file a revised complaint with the court within the thirty days prescribed by § 10-37 (a).
On August 19, 2002, the defendants filed a motion for nonsuit for failure to file a revised complaint (#116) and a motion for summary judgment (#117).1 The defendants moved for nonsuit on the ground that the plaintiffs failed to file a revised complaint, as required by Practice Book § 17-31.
On August 29, 2002 the plaintiffs filed a revised complaint (#120). This revised complaint did not contain all of the revisions requested by the defendants. Shortly thereafter, on September 3, 2002, the plaintiffs filed a "Cover Sheet for Objection to the Request to Revise" (#121) and attached their objection. The objection, however, is dated December 11, 1999. Both of these documents were filed over two and a half years beyond the time period permitted established by Practice Book § 10-37. CT Page 2170
The defendants then filed a motion for judgment of nonsuit (#122) on September 17, 2002. This was followed by the plaintiffs' objection to the defendants' motion for nonsuit.2 The plaintiffs admit therein that the objection to the defendants' request to revise was not filed timely with the court. Several pleadings followed, including the plaintiffs' objection to the motion for summary judgment (#125), the plaintiffs' supplemental memorandum of law in objection to the motion for summary judgment (#126), and finally, a second revised complaint (#127). This second revised complaint, again, does not incorporate all of the revisions requested by the defendants and required by operation of law.
Based on the foregoing, the court grants the defendants' motion for nonsuit and the motion for judgment of nonsuit. In light of entering judgment of nonsuit against the plaintiffs, it is not necessary for the court to rule on the defendants' motion for summary judgment.
D. Michael Hurley, J.T.R.